DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The arguments presented 05/12/2021 have been entered.  Claims 1-21 remain pending.
The Prior Art is:
Lynde et al., U.S. Patent 5,474,126, hereinafter Lynde
Dahl et al., U.S. Patent Publication 2016/0145956, hereinafter Dahl
Carter et al., U.S. Patent 5,522,461, hereinafter Carter
Applicant's arguments filed 05/12/2021 have been fully considered but they are not persuasive.
Regarding Claim 1, Applicant argues that Lynde does not disclose that the tapered end of the outer body acts as a fluid barrier.  In particular, Applicant argues that as there is a gap (79) formed between the outer body (39) and the inner body (41, see Figure 3), and the wellbore is filled with fluid, the inner body does not act as a fluid barrier.  Examiner disagrees with such a characterization as it relates to the instant claims.  It is noted that the terminal end of the outer body (defined at surface 71) which acts as the deflecting surface for moving the bit to the orientation to drill the lateral wellbore acts as a fluid barrier which is separated from the gap seen.  The claim does not provide any meaningful structure or operational features related to acting as a fluid barrier, such that in the context that the inclined surface which deflects the bit acts to obstruct and redirect fluid, it is acting as a fluid barrier (i.e. if the inclined surface allowed fluid flow through the tool it would reach the inner body arranged below it).  The fact that there exists a gap between the inner and outer bodies does not detract from the inclined surface acting as a fluid barrier which acts to prevent fluid communication through the tapered member 55 (Col 5, Lines 1-14).  Examiner notes that the inclined surface is not taken as the lower end of 
Additionally, Applicant argues that the inclined surface tapered member (55) cannot be seen as an inclined cut of the tubular wall as it is an added member.  Examiner disagrees with such a characterization, noting that the claim does not provide any substantive detail which requires that the walls be defined in a specific manner, noting that the tapered member effectively defines an end wall of the outer body, which includes a formed inclined structure thereon, as such, the inclined concave structure which acts to deflect the surface is formed in the same manner and is structurally the same as a cut surface.  As argued previously, Examiner notes that as the end result is the same structural feature of an inclined surface which is used to contact a drill bit to impart deflection from the interior bore of a whipstock assembly, the feature of being formed by an inclined cut is seen as a product-by-process recitation.  A claim which recites a structural limitation is not limited to the manipulations of the recited steps, only the structure implied by those steps.  As such, a structural inclined surface formed by a machined inclined block positioned and locked into position is not sufficiently structurally different from one formed by a solid piece which has the same geometry milled or cut into the surface (MPEP 2113, Subsection I).  Additionally, it is noted that arguments that the tapered member 55 is not part of the outer housing are not seen as persuasive.  As the claim does not provide any meaningful detail as to what elements may and may not be considered as part of the housing, the inclusion of the tapered member (which is expressly recited as being an included member of the outer whipstock housing, Col 3, Lines 1-9) is seen as acting as a wall thereof.  To require specific structures of the whipstock be present 
Additionally, in view of the rejection which includes an inclined insert (taught by Carter as lug structure 43), Applicant argues that the lug structure does not act to close fluid communication between the outer and inner bodies.  Examiner disagrees with such a characterization, as noted above, with the context that the tapered body of Lynde acts to block fluid communication, the additional inclusion of the concave insert as part of the surface does not change the operation of blocking fluid communication and instead directing fluid and inserted drill systems to a lateral location.  
Further arguments that suggest that the gap acts as a fluid communication and flow path through the tool are seen as unpersuasive in view of the above response.  As the outer body acts as a fluid barrier starting at the end of insert 55 which is not in direct contact/communication with the gap, the existence of the gap is not seen as meaningful for the purposes of blocking fluid communication at least through the central main bore of the tool string.  As discussed above, if a specific structure or operational feature of the fluid communication blocking and barrier are intended, such a recitation would be required, otherwise the barrier formed by the body of the tapered member which is disposed away from the presented gap is seen as acting as the recited fluid barrier, given that Lynde does not present any discussion of such fluid communication, while actively presenting details regarding the use of the structure as a barrier and deflection mechanism.
The prior rejections under 112 are withdrawn in view of the cancelling of Claim 22.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lynde et al., U.S. Patent 5,474,126, in view of Dahl et al., U.S. Patent Publication 2016/0145956, and Carter et al., U.S. Patent 5,522,461, hereinafter referred to as Lynde, Dahl, and Carter respectively.  
Regarding Claim 1, Lynde discloses a whipstock assembly (35) comprising:
	An inner body (41) having an inclined surface at an upper portion (as seen in Figure 3),
An outer body (39) disposed around the inner body and releasably attached to the inner body (via shear pins 97), the outer body having an inclined surface formed by an inclined cut of a wall of the outer sleeve (as seen in Figure 3 adjacent barrier material 57, tapered element 55 includes an inclined surface structurally the same as an inclined cut of a solid wall).
While Lynde discloses the above structures for a whipstock wherein the outer body (39) includes debris shielding and sealing elements (at tapered face 55 and barrier member 57), it does not expressly disclose that the inner body (41) includes a bore in fluid communication with the sealing anchor bore.
Additionally, Dahl discloses the use of a multiple platform whipstock assembly (204) which includes a bore (306) running through the tool, the bore being selectively isolated using a sealing element (222, as seen in Figures 2-4; Paragraphs 0029).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the assembly of Lynde to include a bore in at least the inner body of the whipstock as taught by Dahl.  Doing so would give a user additional means of attaching running/retrieval 
Furthermore, while Lynde discloses that the outer body (39) includes a sleeve portion having a bore (as part of the internal opening housing 47 in Figure 3 which includes the bore the mill bit runs through as seen in exemplary Figures 6/7), wherein the inclined surface acts to prevent material from passing through the barrier material and across the inclined surface to the inner body and may be substantially concave (at deflection surface 71 as seen in Figure 4b; Col 5, Lines 43-55) it does not expressly disclose that the inclined surface includes a concave member disposed on the inclined surface.
Additionally, Carter teaches the use of a deflecting whipstock (40) which includes a concave inclined section for directing a drill bit to a desired relative orientation, wherein the inclined surface may further include an added concave member (lug structure 43) connected thereon (Col 6, Lines 36-47; Col 6, Line 56 – Col 7, Line 10).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the inclined surface of Lynde to include a concave member disposed thereon as taught by Carter.  Doing so would ensure that the mill bit does not extend into the concave inclined surface such that the bit is properly deflected to the desired orientation (Col 6, Lines 36-47; Col 6, Line 56 – Col 7, Line 10).  Examiner further notes that in view of such a modification, the concave member (modified to exist at the surface of element 55 in Figure 3) closes fluid communication through the bore of the outer sleeve in so far as the concave element and inclined surface at element 55 acts as the terminal end of the outer sleeve bore such that fluid cannot flow further in the longitudinal direction by virtue of the placement of the concave member and the inclined surface as seen in Figure 3.  If a more specific structural feature or method of closing fluid communication is intended, it needs to be 
Regarding Claim 2, Lynde further discloses that the outer body is releasably attached to the inner body using a shearable member (Col 6, Lines 13-21).
Regarding Claim 3, Lynde further discloses that the included surface of the inner body (41) may include a concave cut on a wall of the inner body (the deflection surface of element 41 may include a concave surface; Col 6, Lines 8-12).
Regarding Claim 4, Lynde further discloses that at least a portion of the inclined surface of the outer body (39) is disposed above the inclined surface of the inner body (as seen in Figure 3 the inclined surfaces of the inner and outer bodies run at an angle so at least a part of the surface of 39 is above the bottom end of the surface in 41).
Regarding Claims 5 and 6, Lynde further discloses that the assembly comprises a guide member (coupling 43) for coupling the outer and inner bodies through a slot for shear couplings 97 (Col 4, Lines 57-67; Col 5, Lines 1-26).
Regarding Claim 7, Lynde further discloses that the guide member (coupling 43) is at least indirectly attached to the inclined surface of the outer body (via coupling shear pins 97).
Regarding Claim 8, Lynde further discloses the assembly includes a clearance formed between the guide member and an outer sleeve (tapered member 81 which is coupled to a mandrel 85 of the coupling assembly forming slots 87), wherein the slots defined the outer seat like connection point adjacent connector 97 in Figure 4C, such that the outer body receives the inner body).
Regarding Claim 9, Lynde further discloses a method for forming a window in a wellbore, comprising:
Lowering a workstring having a drilling member (mill 61), a whipstock assembly (35), and a sealing element/anchor (anchor packer 45), wherein the whipstock assembly includes an outer body 
Setting the sealing element and the anchor (by setting the packer 45; Col 4, Lines 28-67; Col 6, Lines 41-51),
Releasing the drilling member from the whipstock and moving the drilling member along an inclined surface of the outer body (as seen in Figure 7; Col 7, Lines 19-40),
Releasing the outer body from the inner body (by severing shear pins 97; Col 7, Lines 32-40),
Moving a downhole tool along the inclined surface of the inner body (as seen in Figure 9, gauge milling tool 137 is run into the inclined surface of body 41; Col 7, lines 41-49).
While Lynde discloses the above structures for a whipstock assembly, it does not expressly disclose that the inner body (41) includes a bore in fluid communication with the sealing anchor bore such that the outer body acts to seal and expose flow through the bore.
Additionally, Dahl discloses the use of a multiple platform whipstock assembly (204) which includes a bore (306) running through the tool, the bore at selectively isolated using a sealing element (222, as seen in Figures 2-4; Paragraphs 0029).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the assembly of Lynde to include a bore in at least the inner body of the whipstock as taught by Dahl.  Doing so would give a user additional means of attaching running/retrieval tools while still controlling fluid communication via internal valves, wherein the bit sliding feature may still be preserved (Paragraphs 0029, 0030).  In view of such a modification, the outer body would include a structure at the lower end which acts to seal the bore in the inner body (Lynde, Col 5, Lines 43-55) wherein the disconnection of the body 39 would allow flow through the bore to a degree.

Additionally, Carter teaches the use of a deflecting whipstock (40) which includes a concave inclined section for directing a drill bit to a desired relative orientation, wherein the inclined surface may further include an added concave member (lug structure 43) connected thereon (Col 6, Lines 36-47; Col 6, Line 56 – Col 7, Line 10).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the inclined surface of Lynde to include a concave member disposed thereon as taught by Carter.  Doing so would ensure that the mill bit does not extend into the concave inclined surface such that the bit is properly deflected to the desired orientation (Col 6, Lines 36-47; Col 6, Line 56 – Col 7, Line 10).  Examiner further notes that in view of such a modification, the concave member (modified to exist at the surface of element 55 in Figure 3) closes fluid communication through the bore of the outer sleeve in so far as the concave element and inclined surface at element 55 acts as the terminal end of the outer sleeve bore such that fluid cannot flow further in the longitudinal direction by virtue of the placement of the concave member and the inclined surface as seen in Figure 3.  If a more specific structural feature or method of closing fluid communication is intended, it needs to be recited, otherwise the concave member/inclined surface acting as the terminal end of a longitudinal flow path is seen as closing fluid communication along that axis.
Regarding Claim 10, Lynde further discloses retrieving the outer body after release from the inner body (using running spear 133; Col 7, Lines 32-40).
Claims 11 and 12, Lynde further discloses that releasing the outer body comprises applying a sufficient pull force to the outer body (applied through spear tool 133; Col 7, Lines 32-40).
Regarding Claim 14, Lynde further discloses that the anchor packer (45) is configured to be set by an applied compressive force (Col 6, Lines 41-64).
Regarding Claim 15, Lynde further discloses that fluid communication through the whipstock assembly is prevented when the outer body is attached to the inner body (in so far as the inner passage of the whipstock as seen in Figure 6 is blocked by barrier member 57 wherein barriers exists while the whipstock is connected by pins 97).
Regarding Claim 16, Lynde further discloses that fluid communication in the wellbore across the whipstock and seal is prevented after setting the seal (Col 6, Lines 41-64).
Regarding Claim 17, Lynde further discloses that fluid communication across the whipstock is allowed after releasing the outer body from the inner body (Examiner notes that one of the steps of the operation is unsetting the sealing anchor which would re-establish fluid communication across the whipstock; Col 7, Lines 49-60).  Additionally, in view of the modification made in relation to Claim 9, as discussed previously, when body 39 is released, the bore through element 41 would be open.
Regarding Claim 18, Lynde discloses a downhole tool for use in forming a lateral wellbore comprising:
A whipstock assembly (35) comprising:
	An inner body (41) having an inclined surface at an upper portion (as seen in Figure 3),
An outer body (39) disposed around the inner body and releasably attached to the inner body (via shear pins 97), the outer body having an inclined surface formed by an inclined cut of a wall of the outer sleeve (as seen in Figure 3 adjacent barrier material 57, tapered element 55 includes an inclined surface), and

While Lynde discloses the above structures for a whipstock wherein the outer body (39) includes debris shielding and sealing elements (at tapered face 55 and barrier member 57), it does not expressly disclose that the inner body (41) includes a bore in fluid communication with the sealing anchor bore.
Additionally, Dahl discloses the use of a multiple platform whipstock assembly (204) which includes a bore (306) running through the tool, the bore at selectively isolated using a sealing element (222, as seen in Figures 2-4; Paragraphs 0029).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the assembly of Lynde to include a bore in at least the inner body of the whipstock as taught by Dahl.  Doing so would give a user additional means of attaching running/retrieval tools while still controlling fluid communication via internal valves, wherein the bit sliding feature may still be preserved (Paragraphs 0029, 0030).  In view of such a modification, the outer body would include a structure at the lower end which acts to seal the bore in the inner body (Lynde, Col 5, Lines 43-55).
Furthermore, while Lynde discloses that the outer body (39) includes a sleeve portion having a bore (as part of the internal opening housing 47 in Figure 3 which includes the bore the mill bit runs through as seen in exemplary Figures 6/7), wherein the inclined surface acts to prevent material from passing through the barrier material and across the inclined surface to the inner body and may be substantially concave (at deflection surface 71 as seen in Figure 4b; Col 5, Lines 43-55) it does not expressly disclose that the inclined surface includes a concave member disposed on the inclined surface.
Additionally, Carter teaches the use of a deflecting whipstock (40) which includes a concave inclined section for directing a drill bit to a desired relative orientation, wherein the inclined surface may 
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the inclined surface of Lynde to include a concave member disposed thereon as taught by Carter.  Doing so would ensure that the mill bit does not extend into the concave inclined surface such that the bit is properly deflected to the desired orientation (Col 6, Lines 36-47; Col 6, Line 56 – Col 7, Line 10).  Examiner further notes that in view of such a modification, the concave member (modified to exist at the surface of element 55 in Figure 3) closes fluid communication through the bore of the outer sleeve in so far as the concave element and inclined surface at element 55 acts as the terminal end of the outer sleeve bore such that fluid cannot flow further in the longitudinal direction by virtue of the placement of the concave member and the inclined surface as seen in Figure 3.  If a more specific structural feature or method of closing fluid communication is intended, it needs to be recited, otherwise the concave member/inclined surface acting as the terminal end of a longitudinal flow path is seen as closing fluid communication along that axis.
Regarding Claims 19 and 20, Lynde further discloses that the inclined surfaces of the inner and outer bodies are aligned (as seen in Figure 3) by mating a guide member (mandrel 85) with slots (87; Col 6, Lines 13-21).
Regarding Claim 21, in view of the modifications made in relation to Claim 18, as the inner body (41) is modified to include a central through bore (as taught by Dahl) such a feature would necessarily include a cut-out in the inclined surface (located at the top of body 41 as seen in Figure 3) to allow access to the bore.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lynde (5,474,126) in view of Dahl (2016/0145956) and Carter (5,522,461) as applied to Claim 9, and in further view of Robin, U.S. Patent Publication 2013/0025864, hereinafter Robin.
Claim 13, Lynde in view of Dahl/Carter teaches the limitations presented in Claim 9 as previously discussed.  While Lynde discloses the use of an isolating packer (45), which may be actuated to seal/anchor the whipstock in a desired location, it does not expressly disclose that the packer setting comprises supplying a hydraulic fluid.  
Additionally, Robin teaches the use of a lateral drilling whipstock which includes a sealing/anchor (which may take the form of any conventional device such as a packer/plug), wherein the anchor may be set by supplying hydraulic fluid (Paragraph 0018).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the assembly of Lynde to include the anchor seal being hydraulically actuated as taught by Robin.  Doing so merely constitutes a substitution of one known packer setting means for another with a reasonable expectation of success (MPEP 2143, Subsection I,B).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547.  The examiner can normally be reached on Mon-Fri 7am-3pm (Central).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676